Title: Session of Virginia Council of State, 23 January 1778
From: Virginia Council of State
To: 



Friday January 23d 1778
present
His Excellency;

John PageNathaniel Harrison
Dudley DiggesDavid Jameson &
John BlairJames Madison

Esquires


The Governor with the Advice of the Council, issued the following Warrants upon the Treasurer for the Bounty of the Draughts to be made in the Several Counties agreeable to Act of Assembly for filling up the fifteen Virginia Regiments.

A Warrant for one hundred & three pounds ten Shillings payable to William Moore Esquire on account of Orange Draughts.

The General Assembly having empowered the Governor with the Advice of the Privy Council, to appoint two Brigadiers General, if the numbers of Voluntiers who may enlist agreeable to the Directions of the Act entituled An Act for Speedily recruiting the Virginia Regiments on the Continental Establishment & for raising additional Troops of Voluntiers shall make it necessary to appoint them the Board, being of opinion that it might greatly encourage that Service to let it be known what Gentlemen are likely to be appointed, advise his Excellency the Governor as soon as the Enlistments shall give him a Right to do so, to appoint Thomas Nelson jr & Alexander Spotswood Esquires Brigadiers General to Command the said Troops. And the Governor with the Advice of the Council, was pleased to appoint Monday the 23d Day of February next for the nomination of the Field officers of the several Battalions & to direct public Notice thereof to be given in the Virginia Gazettes to the Intent that all persons willing to offer their services to their Country on this occasion may have an opportunity of doing so, in any way the most convenient to themselves.
Adjourned till Tomorrow 10 oClock
Signed  John Page
Dudley Digges
John Blair
Nathl Harrison
David Jameson
James Madison
